Title: To George Washington from Henry Laurens, 21 March 1778
From: Laurens, Henry
To: Washington, George



Sir
21st March 1778.

My last to your Excellency was under the 15th by Sharp in which I had acknowledged the receipt of Your Excellency’s favours of the 7th 8th & 12th & which I now repeat because I have heard nothing since,

of that Man who in common course should have been at Camp on the 16th. within three days past I have had the honour of presenting to Congress Your Excellency’s several dispatches of the 14th 16th & 17th. those of the 7th 8th & 12th are still in the hands of a Committee from whom may be expected a special Report respecting the many opprobrious terms & epithets scattered throughout the Papers from Sir Willm Howe, applied to the good people of these United States & to their Representatives in Congress, which were heard by the House with great Indignation—from expressions of sentiment by Members on all sides, it appears to be the general opinion, that such papers should have been marked with the contempt of an immediate return.
Your Excellency will be pleased to receive within the present Inclosure three Acts of Congress—
1. 18th March—Authorizing Your Excellency to settle a general Cartel & to proceed to an Exchange of Prisoners.
2. 19th—for adjusting the Rank of Brig: Generals Woodford, Muhlenberg, Scott Weedon respectively.
3. 21st for confirming the powers vested in Majr General McDougal by Your Excellency & for other purposes.
I have the honour to be With the highest Esteem & Regard &ca.
